   Case: 3:19-cv-00003-DMB-JMV Doc #: 121 Filed: 07/02/20 1 of 1 PageID #: 1169




                   ORDER AMENDING CASE MANAGEMENT ORDER

       This matter is before the court following the [116] scheduling conference. Consistent

with the corresponding [120] minutes,

       IT IS HEREBY ORDERED that certain deadlines in the court’s case management

order are amended as follows:

       1.      Plaintiff’s experts shall be designated by September 21, 2020;

       2.      Defendant’s experts shall be designated by October 21, 2020;

       3.      All discovery shall be completed by January 20, 2021;

       4.      All Daubert-type motions shall be filed by February 22, 2021; and

       5.      All dispositive motions shall be filed by March 22, 2021.

       Finally, as only five months now remain between the dispositive motions deadline and

the trial date, the parties are forewarned that no further extensions shall be granted absent a trial

continuance.

       SO ORDERED this 2nd day of July, 2020.

                                      /s/ Jane M. Virden______________________
                                      UNITED STATES MAGISTRATE JUDGE
